Exhibit 10.33

FANNIE MAE
NONQUALIFIED STOCK OPTION GRANT
AWARD DOCUMENT

This Grant of Nonqualified Stock Options from Fannie Mae (the “Corporation”), is
made to you as Optionee (the “Optionee”), effective as of the date of grant set
forth in the grant detail.

1. Grant of Option. Pursuant to the provisions of the Fannie Mae Stock
Compensation Plan of 2003 (the “Plan”), the Corporation hereby grants to the
Optionee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth in this Award Document and in the grant
detail, the option to purchase from the Corporation all or any part of the
aggregate number of shares of Common Stock ($0.525 stated value) of the
Corporation (hereinafter called “Stock”) at the purchase price per share as set
forth in the grant detail. Such option to be exercised as hereinafter provided.

2. Definitions. Unless provided otherwise herein, all defined terms are written
with initial capital letters and shall have the meaning stated in the Plan.

3. Terms and Conditions. By accepting the grant, you agree that the option
evidenced hereby is subject to the following terms and conditions:

(a) Expiration Date. The option shall expire on the close of business ten years
from the date of grant (the “Expiration Date”).

(b) Exercise of Option. Subject to the other terms in this Award Document
regarding the vesting and exercisability of this option, this option may be
exercised in accordance with the schedule set forth in the Grant Detail. This
option may be exercised in whole or from time to time in part when and to the
extent exercisable by its terms. The Optionee may exercise this option by
providing written notice, or any other authorized method (including in
electronic form),to the Corporation or its designee specifying the number of
shares as to which the option is being exercised

(c) Payment of Purchase Price Upon Exercise. At the time of any exercise the
purchase price of the shares as to which this option shall be exercised shall be
paid to the Corporation in one or a combination of the following methods: (i) by
electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) by notice and third party payment; (iv) by delivering Stock
already owned by the Optionee; or (v) by cashless exercise. Shares of Stock used
to satisfy the exercise price of an option shall be valued at their Fair Market
Value (as defined in Section 1.2(17) of the Plan).

(d) Exercise in the Event of Death or Termination of Employment. Unless
otherwise specified by the Nonmanagement Board or the Committee, if the
Optionee’s employment with the Corporation shall terminate because of
Retirement, Early Retirement, Total Disability or death, this option shall be
fully vested and may be exercised with respect to 100 percent of the shares
subject to this option, at any time, or from time to time, but not later than
the Expiration Date. In the event of the death of the Optionee, this option may
be exercised as specified in this subparagraph (d) of paragraph 3 by the person
or persons to whom the Optionee’s rights under this option pass by will or
applicable law, or, if no such person has such rights, by the Optionee’s
executors or administrators, at any time, or from time to time, but in no event
later than the Expiration Date. Unless otherwise specified by the Nonmanagement
Board or the Committee, if the Optionee’s employment shall terminate for any
reason on or after the date the Optionee shall have attained age 55 with five
years of service with the Corporation, this option may be exercised only to the
extent that the Optionee was able to do so at the date of termination of
employment, at any time, or from time to time, until the Expiration Date. Unless
otherwise specified by the Nonmanagement Board or the Committee, if the
Optionee’s employment shall terminate for any reason other than Retirement,
Early Retirement, Total Disability, death, cause or having attained age 55 with
five years of service, this option may be exercised only to the extent that the
Optionee was entitled to do so at the date of termination of employment, at any
time, or from time to time, until the earlier of (i) the Expiration Date or
(ii) three months after the date of such termination of employment. Unless
otherwise specified by the Nonmanagement Board or the Committee, if the
Optionee’s employment shall terminate for “Cause”, as defined by the Plan, all
of this option (both vested and unvested) will expire on the date of
termination.

(e) Notwithstanding subparagraph (d) of this paragraph 3, if the Optionee’s
employment shall terminate, but the Optionee executes, prior to the termination
of his or her employment, a separation agreement with the Corporation, this
option both shall vest and may be exercised only in accordance with the terms of
the Plan.

(f) Transferability of Option. This option shall not be transferable other than
in accordance with the terms of the Plan. This option shall be exercisable only
by the Optionee; the Optionee’s Personal Representative, if any; the Optionee’s
Beneficiary, if the Optionee has died; or, a Permitted Transferee (as defined in
the Plan).

(g) Adjustments in Event of Change in Stock. In the event of any change in the
Stock by reason of an event described in Section 8.2(a) of the Plan, the
adjustments provided in Section 8.2(b) shall be made. Any adjustment so made
shall be final and binding upon the Optionee.



--------------------------------------------------------------------------------



 



(h) Optionee Has No Rights as a Shareholder. The Optionee shall have no rights
as a shareholder with respect to any shares of Stock subject to this option
prior to the date of issuance to the Optionee of such shares.

(i) Option Confers No Rights with Respect to Continuance of Employment. This
option shall not confer upon Optionee any right with respect to continuance of
employment by the Corporation, nor shall it interfere in any way with the right
of the Corporation to terminate the Optionee’s employment at any time.

(j) Compliance with Law and Regulations. This option, and the obligation of the
Corporation to deliver shares of Stock hereunder, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be required to issue or deliver shares of Stock prior to (i) the listing of
such shares on any stock exchange on which the Stock may then be listed and
(ii) the completion of any registration or qualification of such shares under
any federal or state law, or any ruling or regulation of any government body
which the Corporation shall, in its sole discretion, determine to be necessary
or advisable.

4. Optionee Bound by Plan and Administrator’s Records. Optionee is bound by all
the terms and provisions of the Plan and the Plan’s administrator’s records. In
the event of a conflict between this option Award Document and the terms of the
Plan or the records of the Plan’s administrator, the terms of the Plan and
records of the plan’s administrator shall control.

5. Withholding of Taxes. The issuance of any shares of Stock hereunder is
conditioned upon prompt and timely payment by or on behalf of the Optionee to
the Corporation of any and all federal, state, foreign or local taxes required
to be withheld by the Corporation in respect thereof. The Optionee shall pay or
provide for the payment of such taxes through (i) delivery of a check or cash,
(ii) delivery to the Corporation of shares of Stock, (iii) retention by the
Corporation of a portion of the shares of Stock issuable upon exercise of the
Option, (iv) wire transfer, or (v) any other approved method. Shares of Stock
used to pay tax withholding shall be valued at their Fair Market Value (as
defined in Section 1.2(17) of the Plan).